Listing Report:Supplement No. 110 dated Nov 25, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 431806 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $13,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $588.07 Auction yield range: 17.29% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Jul-1994 Debt/Income ratio: 16% Credit score: 700-719 (Nov-2009) Current / open credit lines: 6 / 6 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 22 Length of status: 0y 5m Amount delinquent: $471 Revolving credit balance: $8,554 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 78% Stated income: $100,000+ Delinquencies in last 7y: 4 Homeownership: Yes Inquiries last 6m: 0 Screen name: haonusa Borrower's state: California Borrower's group: Credit Card Consolidation Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 34 ( 94% ) 700-719 (Latest) Principal borrowed: $14,000.00 < mo. late: 2 ( 6% ) 740-759 (Sep-2009) 680-699 (Oct-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description Investing in Small Business Opp. I am listing this loan to start a small business with some friends.? This business is fairly simple in that it involves buying some inventory from a company that is having a tough time and redistributing the goods.? Both of my partners (and friends) work as distributors in this exact industry and already have very firm verbal orders.I just finished paying my last prosper loan from $18,000 with a virtually perfect payment record.I am a great candidate for this loan for a number of reasons.? I have made over 100k for the last eight years with the exception of the year where I was running my own start-up ( I made nothing that year!).? I am a home owner and have about 60K in home equity.? We own an new Toyota Prius.? People have a high degree of confidence in my character professionally and personally.? Should be an easy decision to lend me money. Information in the Description is not verified. Borrower Payment Dependent Notes Series 433974 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $18,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 24.00% Starting borrower rate/APR: 25.00% / 27.31% Starting monthly payment: $715.68 Auction yield range: 17.29% - 24.00% Estimated loss impact: 19.38% Lender servicing fee: 1.00% Estimated return: 4.62% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Aug-2001 Debt/Income ratio: 63% Credit score: 720-739 (Nov-2009) Current / open credit lines: 11 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 17 Length of status: 5y 0m Amount delinquent: $0 Revolving credit balance: $15,071 Occupation: Retail Management Public records last 12m / 10y: 0/ 0 Bankcard utilization: 43% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: wonder6 Borrower's state: Colorado Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Debt Consolidation Purpose of loan: This loan will be used to help better manage my finances by being able to pay off my credit card debit in a timely manner. I am learning to control the use of these cards and rarely use them anymore. So, I feel that this loan will helpful in freeing me of my current debits.Current debit breaks down to the following:Chase Bank #1-????? $3564.24Chase Bank #2 -????? ? 8106.25Bank of
